Citation Nr: 1504403	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  10-09 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a neck disability, to include as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, March 2004 to July 2004, and August 2008 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter originally encompassed 2 issues which were most recently before the Board in February 2014.  In that decision, the Board remanded entitlement to service connection for a right shoulder disability and for a neck condition for further development.  Thereafter, the Appeals Management Center (AMC) granted service connection for a right shoulder disability.  Accordingly, that claim has been substantiated and is no longer before the Board.  The AMC continued to deny the issue of entitlement to service connection for a neck disability, to include as secondary to a service-connected disability, and this remaining portion of the appeal has been returned to the Board for further appellate consideration. 

The Veteran testified at a videoconference before the undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of that hearing has been associated with the claims file.  

FINDING OF FACT

The competent and probative evidence of record preponderates against a finding of a cervical spine condition during the appeal period. 


CONCLUSION OF LAW

The criteria for service connection for a neck disability, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notice prior to initial adjudication of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification of how a rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A November 2007 letter provided the Veteran with information on the criteria for establishing service connection in general, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how initial ratings and effective dates are assigned if service connection is granted.  This letter also included information on establishing secondary service connection.  This letter was sent prior to initial adjudication via the May 2008 rating decision.  

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In February 2010, the Veteran was notified that his service treatment records were incomplete, and he was asked to provide any copies in his possession.  In cases where a veteran's service medical treatment records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  The heightened duty to assist a veteran in developing facts pertinent to his claim includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  In this regard, the Veteran was given ample opportunity to provide VA with copies of any service treatment records in his possession, which he did, indeed, provide.  Additionally, as will be explained further below, the Veteran's claim fails due to an absence of a disability, not because of an absence of evidence of service incurrence.  

In October 2009 and May 2012, the Veteran underwent VA medical examinations.   The examiners indicated reviewing the claims file, interviewing the Veteran about his current symptoms, and appropriate diagnostic tests were afforded.  Diagnoses finally were considered.  These actions have provided sufficient detail so that the determination made herein is fully informed.  As such, the examinations are found adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Finally, the Veteran provided relevant testimony during the hearing before the undersigned VLJ in June 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claims.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

It is significant that neither the Veteran nor his representative has identified any further development necessary for adjudication that has not been completed.  The record also does not indicate any such development.  Thus, the Board finds that no further notice or assistance action is required.  VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  There has also been at least substantial compliance with the Board's February 2014 remand, as is required.   Stegall v. West, 11 Vet. App. 268 (1998).  Adjudication may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Laws and Regulations

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2014).

To establish a right to compensation for a disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Certain chronic diseases (e.g., arthritis) are presumed to have been incurred in service if manifest to a compensable degree within one year of service discharge if the claimant had 90 days or more of continuous active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection may also be granted on a secondary basis.  Secondary service connection is warranted when a nonservice-connected disability was incurred because of or aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  In other words, there must be a current nonservice-connected disability and an incurrence or aggravation nexus between it and a service-connected disability.  Aggravation means a permanent worsening beyond natural progression.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  The baseline level of disability pre-aggravation must be compared to the current level of disability.  38 C.F.R. § 3.310(b).  Compensation may be paid only for the degree of disability attributable to aggravation.  Id.; Allen, 7 Vet. App. at 439.

All the evidence must be reviewed, but only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Evidence found to be persuasive or unpersuasive must be identified, and reasons must be provided for rejecting any evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence regarding any point, the claimant is afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

III. Analysis

Unfortunately, the Board finds that service connection for a neck disability is not warranted.  Service connection can be granted only if there is a current disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  A disability is current if it is present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the Veteran filed the instant claim in November 2007.  He has indicated that he has a cervical condition, which he described at VA medical examinations as painful tightness at the base of his neck since about 2008.  He indicated that he did not have any specific neck injury during service but noticed neck pain when he started having shoulder problems.  

The Veteran's available service treatment records are absent of treatment for, or complaints relating to, his neck.  Further, the Veteran's post-service treatment records do not include treatment for, or complaints of, neck pain/injury.  
The Veteran underwent VA examinations in October 2009 and May 2012.  At the October 2009 VA examination, the examiner asked for a history of the Veteran's condition and performed an examination.  The examiner's conclusion was that "although there are symptoms, there is no current clinical objective evidence of neck or cervical spine disease or pathology."  Hence, the examiner concluded that there was no diagnosis of a cervical spine disorder.  Similarly, the May 2012 examiner took a history from the Veteran.  The examiner noted that April 2012 imaging studies of the cervical spine gave an impression of "negative cervical spine."  The examiner also concluded that there was no diagnosis of a cervical spine disorder.  

At the June 2011 hearing, the Veteran indicated that he believes that his neck condition is related to his right shoulder condition.  He stated that below his neck, "the muscles just completely cramp up" and that he can "barely turn [his] head."  He said that he has had this pain since service.  He went on to note that, while he is not being formally treated for his neck pain, he works as a nurse in an emergency room where he has access to doctors with whom he can discuss his pain.  Also, he claimed that he is treating himself with over-the-counter pain medications.  

As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the existence of the claimed disorder at some point during the appeal period.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating that, in the absence of proof of current disability, there can be no valid claim since service connection presupposes a current diagnosis of the condition claimed).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) & McClain v. Nicholson, 21 Vet. App. 319 (2007) (a disability is current if it is present near or at the time a claim is filed or at any time during its pendency).  

Full consideration has been given to the Veteran's assertions that he has a neck disability related to service and/or his now service-connected right shoulder disability-as well as his report of continuity of his symptoms since service.  The Veteran is competent to make these assertions as they are within the realm of his personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the presence of a musculoskeletal disability, is based on objective findings and falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Even considering the Veteran's medical training as a nurse, the Board finds that his contentions of pain do not outweigh the medical opinions of the VA examiners made after a review of his claims file, a history as provided by the Veteran, and appropriate imaging studies.  Moreover, although the October 2009 examiner indicated that the Veteran did display symptoms of a cervical condition, the Board emphasizes that such symptoms, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

Additionally, in determining that the Veteran does not have a current diagnosis regarding his cervical spine, the Board takes note of the holding by the Court in McClain v. Nicholson, 21 Vet. App. 319 (2007), where it stated that a disorder need only be manifest at some point during the pendency of that claim, even if no disability is present at the time of the claim adjudication.  However, McClain is not applicable here, as this is not a situation where the Veteran had a legitimate prior diagnosis that has since resolved.  Rather, the Board finds that the weight of the clinical evidence is against the conclusion that he had ever been legitimately diagnosed with a neck disability.

While the Board does not dispute the Veteran's contention that he has had neck pain since service, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  Without a current diagnosis, the Veteran lacks the evidence necessary to substantiate his claim for service connection.  Accordingly, service connection is not warranted-on either a direct or a secondary basis.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a neck disability, to include as secondary to a service-connected disability, is denied. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


